DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mobile device”, “display of the mobile device”, and “interactive interface” as recited in claims 3, 6, 9 and 13 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
           The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference character “403” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 lacks written description because there is insufficient structure in the specification to support the specialized function of the “control unit… in response to sensed temperature of the water, an alert is initiated as water temperature rises to at or above a reprogrammed temperature” as recited in claim 1. Applicant' s specification describes that “the control unit… in response to sensed temperature of the water, an alert is initiated as water temperature rises to at or above a reprogrammed temperature, but does not provide an “algorithm” (step-by-step procedure for accomplishing a given result) to perform the function.
Claim 3 lacks written description because there is insufficient structure in the specification to support the specialized function of the “mobile device executing a mobile application”. Applicant' s specification describes that “mobile device executing a mobile application, wherein the wireless communication circuitry transmits water temperature to the mobile application, and the mobile device displays the water temperature on a display of the mobile device, but does not provide an “algorithm” (step-by-step procedure for accomplishing a given result) to perform the function. 
Claim 4 lacks written description because there is insufficient structure in the specification to support the specialized function of the “mobile device initiates the alert for water temperature at or above a preprogrammed temperature”. Applicant' s specification describes that “mobile device initiates the alert for water temperature at or above a preprogrammed temperature”, but does not provide an “algorithm” (step-by-step procedure for accomplishing a given result) to perform the function.
Claim 7 lacks written description because there is insufficient structure in the specification to support the specialized function of the “mobile application is enabled to record individual thawing cycles and to calculate, record and display total time of use, water saved, amount of food being thawed, and the average thawing time”. Applicant' s specification describes that “mobile application is enabled to record individual thawing cycles and to calculate, record and display total time of use, water saved, amount of food being thawed, and the average thawing time”, but does not provide an “algorithm” (step-by-step procedure for accomplishing a given result) to perform the function.
Claim 12 lacks written description because there is insufficient structure in the specification to support the specialized function of the “control unit records total time of use, volume of water pump, and start and stop times for thawing cycles”. Applicant' s specification describes that “the control unit records total time of use, volume of water pump, and start and stop times for thawing cycles”, but does not provide an “algorithm” (step-by-step procedure for accomplishing a given result) to perform the function.
Claim 14 lacks written description because there is insufficient structure in the specification to support the specialized function of the “mobile application is enabled to record individual thawing cycles and to calculate, record and display total time of use, water saved, amount of food being thawed, and the average thawing time”. Applicant' s specification describes that “mobile application is enabled to record individual thawing cycles and to calculate, record and display total time of use, water saved, amount of food being thawed, and the average thawing time”, but does not provide an “algorithm” (step-by-step procedure for accomplishing a given result) to perform the function.
Although structure is present in the specification (CPU), a processor alone cannot perform the functions as detailed above. Programmed computer functions require a computer programmed with an “algorithm” (step-by-step procedure for accomplishing a given result) to perform the function. The courts have held that claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims” (emphasis added) Halliburton Energy Services. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, see MPEP 2161.01 (I) A generic reference to hardware alone or hardware with “software” is not sufficient support for specialized functions. For the reasons stated above, absent an algorithm for performing above recited functions the claims lack written description.

Conclusion
3.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150135974-A1 to Ambrosi; Rudy.
US-20150007588-A1 to CANTRELL; JOHN.
US-20170082355-A1 to Trout; Chris.
US-20130323386-A1 to Luketic; Andrew.
CN-105831553-A to JIANG S.
CN-205794727-U to JIANG S.
CN-203940080-U to CHEN J.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
11/07/2022